DETAILED ACTION
This office action addresses claims 1-10 as amended by the applicant on December 2, 2020. 
In the Applicant’s response, the Applicant states that they are preparing a corrected reissue declaration. As of the date of this office action, a new declaration has not been filed to correct the issues set forth in the previous office action. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,155,087 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Recapture
	In view of the amendment to the claims, the examiner agrees that the amendment overcomes the previous rejection of the claims as being based upon an impermissible recapture. 

Reissue Declaration
	As set forth above, as of the date of this office action, a corrected reissue declaration has not been filed. Therefore, the previous rejection to the claims will remain. 

Drawing Objection
	In view of the correction to the drawings, the examiner will withdraw the previous drawing objection. 

Claim Rejection
	The Applicant states that each of claims 1 and 6 recite:
	…block-wise multiplication of first N1/2 modulation symbols of N1 modulation symbols by each element of a first orthogonal code, in a subframe using the PUCCCH resource information, and 
	…block-wise multiplication of second N1/2 modulation symbols of the N1 modulation symbols by each element of a second orthogonal code, in the subframe using the UCCH resource information
	The Applicant argues that Sayana does not disclose block-wise multiplication of modulation symbols by each element of an orthogonal code. 
The Examiner determines that Sayana discloses as set forth in paragraph [0076], PUCCH is used for feedback of control information. See also paragraph [0076] which further discloses receiving control information through PUCCH Paragraph [0019] discloses a base station. See also paragraphs [0061-0062] which discloses of known prior art methods of using a PUCCH for conveying multiple digital modulation symbols. As shown in figure 10, 48 modulation symbols (N) is divided and mapped onto two slots. The first slot is mapped with (N1/2) or 24 modulation symbols. As discussed on paragraph [0058], LTE uplink is based on Single Carrier Frequency Division Multiple Access (SC-FDMA). Sayana uses a QPSK modulation symbol where they are mapped directly to a subcarrier in the frequency domain. See also paragraph [0060].
As explained in paragraph [0059] each symbol of a set of digital modulation symbols is multiplied by a DFT (discrete Fourier Transform) sequence. See also paragraph [0063, 0072, and 0078] which provides more details of uses a DFT precoder. See also Figures 6-9 which illustrates the multiplication of digital modulation symbols with a DFT sequence.
The examiner agrees with the Applicant that Sayana does not disclose block-wise multiplication of first N1/2 modulation symbols of N1 modulation symbols by each element of a first orthogonal code, in a subframe using the PUCCCH resource information, and bock-wise multiplication of second N1/2 modulation symbols of the N1 modulation symbols by each element of a second orthogonal code, in the subframe using the UCCH resource information.

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
As set in the non-final office action, reissue claims 1-10 of the Reissue Application constitute an attempt to recapture subject matter. 
As for the Declaration, it must “specifically identity at least one error pursuant to 35 U.S.C. [§] 251 being relied upon as the basis for reissue.” 37 C.F.R. § 1.175(a). 
Here, the Declaration states that “Amended claims 1 and 6 do not recite the “block-wise multiplication” limitations for either the first plurality of sequences or the second plurality of sequences”. However, as discussed above, a block-wise multiplication for either the first or second plurality of sequences was indeed appreciated during prosecution of the Issued Patent. And “not every event or circumstance that might be labeled ‘error’ is correctable by reissue” and one “such circumstance that does not satisfy the ‘error’ requirement is embodied by the recapture rule.” Youman, 679 F.3d at 1343. Here, the statement of error in the Declaration relates to an error that is uncorrectable by reissue.

Claims 1-10 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992